Citation Nr: 0929750	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  06-28 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or housebound status.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1945 to May 1947.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a March 2006 decision of the Department 
of Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(the RO).

Subsequent to the issuance of the August 2007 statement of 
the case, the Veteran submitted additional evidence to the RO 
which was accompanied by a written waiver of consideration of 
such evidence by the agency of original jurisdiction. 
See 38 C.F.R. § 20.1304 (2008).  This evidence was forwarded 
to the Board. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The medical and other evidence of record does not demonstrate 
that the Veteran is in the need of regular aid and attendance 
by another person by reason of disability, nor is he 
housebound.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for regular aid and attendance, or at the housebound 
rate, have not been established. 
38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks special monthly compensation based on the 
need for regular aid and attendance or housebound status.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The Board will then render a decision.

The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA]. 

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in a letter from the RO dated 
August 30, 2005.  Specifically, the Veteran was advised in 
the letter that VA would obtain all evidence kept by the VA 
and any other Federal agency, including VA facilities and 
service medical records.  He was also informed that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
private medical records that the he identified.  Included 
with the letter were copies of VA Form 21-4142, Authorization 
and Consent to Release Information, and the Veteran was asked 
in the letter to complete this release so that VA could 
obtain private records on his behalf.  The letter also 
informed the Veteran that for records he wished for VA to 
obtain on his behalf he must provide enough information about 
the records so that VA can request them from the person or 
agency that has them.  

The August 2005 letter specifically advised the Veteran that 
in order to substantiate his claim for special monthly 
compensation based on aid and attendance, the evidence must 
demonstrate that "you require the aid of another person in 
order to perform personal functions required in everyday 
living," or "you are bedridden, in that your disability or 
disabilities requires that you remain in bed apart from any 
prescribed course of convalescence or treatment."  With 
respect to entitlement to special monthly compensation based 
on housebound status, the August 2005 letter informed the 
Veteran that he must provide evidence of a single permanent 
disability evaluated as 100 percent disabling AND an 
additional disability at 60 percent disabling, or a single 
permanent disability evaluated as 100 percent disabling and 
"due to such disability, you are permanently and 
substantially confined to your immediate premises."  

The Veteran was also specifically notified in the August 2005 
letter to describe or submit any additional evidence which he 
thought would support his claim in compliance with the "give 
us everything you've got" requirement contained in 38 C.F.R. 
§ 3.159 (b).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the Veteran to provide any 
evidence in the Veteran's possession that pertains to the 
claim.  See 38 C.F.R. § 3.159(b)(1).

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue.  Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  In particular, the RO has obtained 
reports of VA and private outpatient treatment, as well as a 
report of a VA examination of the Veteran in December 2005.  
The report of this examination reflects that the examiner 
reviewed the Veteran's past medical history, recorded his 
current complaints, conducted an appropriate physical 
examination and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
Board therefore concludes that the examination is adequate 
for rendering a decision in the instant case.  See 38 C.F.R. 
§ 4.2 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Veteran and his representative have not 
contended otherwise.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Aid and Attendance

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, is permanently bedridden or so helpless as to be 
in need of regular aid and attendance.  A veteran will be 
considered to be in need of regular aid and attendance if he 
or she is blind or is so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; if the 
veteran is a patient in a nursing home because of mental or 
physical incapacity; or if the evidence establishes a factual 
need for aid and attendance or "permanently bedridden" 
status under the criteria set forth in 38 C.F.R. § 3.352(a).  
See 38 U.S.C.A. § 1114(l) (West 2002); 
38 C.F.R. § 3.351(b) (2008).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  "Bedridden" will be a proper basis 
for the determination.  See 38 C.F.R. § 3.352(a) (2008).

A veteran will be found to be bedridden if the condition 
actually requires that he remain in bed, but not if he 
voluntarily stays in bed or if a physician merely recommends 
bed rest.  It is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made.  The particular 
personal functions that the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  Id.

It may be logically inferred from the governing regulatory 
criteria that eligibility to receive additional VA disability 
benefits requires at least one of the enumerated factors be 
present.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).



Housebound rate

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, has one service-connected disability rated as 100 
percent disabling and a separate disability rated at 60 
percent or higher or he is permanently housebound.  The 
veteran will be found to be permanently housebound if, due to 
his service-connected disabilities, he is confined to his 
home or the immediate premises or, if institutionalized, to 
the ward or clinical areas, and it is reasonably certain that 
such confinement will continue throughout his lifetime. 
38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) 
(2008).

Analysis

As a preliminary matter, the Board notes that the Veteran has 
not demonstrated that he has a visual impairment to the 
extent that he is blind or nearly blind, or that he is a 
patient living in a nursing home.  

The Board notes that a December 2005 VA examiner's notation 
that the Veteran's best corrected vision in both eyes was 
5/200 or less.  However, this statement was made without 
having conducted an eye examination and is in contrast with 
the actual eye examinations of record, which demonstrate 
corrected visual acuity of 20/50 in the right eye and 20/30 
in the left eye.  Competent medical evidence that the Veteran 
is not blind or nearly blind therefore preponderates.  

Additionally, the Veteran does not meet the criteria for 
special monthly compensation at the housebound rate, based on 
one service-connected disability rated as 100 percent 
disabling and a separate disability rated at 60 percent or 
higher.  Service connection is currently in effect for a 
disability of the right wrist, elbow and hand (rated 70 
percent disabling); a right shoulder disability (rated at 40 
percent disabling); a scar resulting from a left iliac bone 
graft (rated 10 percent disabling); osteoarthritis of the 
left hand (rated 10 percent disabling); a pain disorder 
associated with psychological factors (rated 10 percent 
disabling); a left hip disability 
(rated 10 percent disabling) and vestigia due to a right 
check laceration (rated noncompensably [zero percent] 
disabling).  

In addition, and crucial to the outcome of this appeal, there 
is simply nothing in the medical evidence of record which 
shows that the Veteran is in any manner unable to engage in 
activities outside of his home.  On the contrary, the 
overwhelming evidence of record indicates that the Veteran 
able to move outside of his domicile freely and 
independently.  

Specifically, a November 2003 VA outpatient record indicates 
the Veteran "can drive safely" and shop to a limited 
extent.  A subsequent July 2004 VA outpatient record notes 
that the Veteran eats out regularly.  In August 2005, the 
Veteran reported that he was able to negotiate around his 
son's home without a problem, and that he planned to purchase 
property next to his son's home so that he could live 
independently.  At that time the Veteran reported that he 
"drives and stays quite busy."  A nutrition consult also 
dated in August 2005 notes that the Veteran had no 
impairments to mobility.  

The December 2005 VA examiner specifically found that the 
Veteran is able to walk without the assistance of another 
person using ambulatory aids.  

The December 2005 VA examiner noted that the Veteran is only 
able to leave his home with the assistance of his family 
members.  However, this finding is in conflict with 
subsequent VA outpatient records, which demonstrate that the 
Veteran reported for his various medical appointments 
unassisted.  For instance, a VA outpatient record notes the 
Veteran was "not accompanied by any family members" during 
an April 2006 visit.  

For his part, the Veteran contends that he is only able to 
leave his home if assisted by others.  See the August 2005 
Examination for Housebound Status or Permanent Need for 
Regular Aid and Attendance [this report was not signed by a 
physician, but completed by the Veteran himself].  The Board 
finds the Veteran's contentions are lacking in credibility 
and are outweighed by the body of evidence in the appellate 
record,  which taken as a whole below demonstrates that the 
Veteran is eminently capable of leaving his home unassisted.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].

July 2006 VA outpatient records note the Veteran's report 
that he still drives and that he "usually ambulates without 
assistance."  Additionally, in an August 2006 VA outpatient 
record the Veteran stated that he moved out of his son's home 
and was living independently in a hotel.  In a September 2007 
VA outpatient record the Veteran indicated that he 
"continues to drive in the area around his house and take 
care of all of his ADLs (activities of daily living) by 
himself."  

It appears the Veteran was given a wheelchair by VA in June 
2006.  However, the prescribing physical therapist noted the 
Veteran "will be independent with ambulation using an 
assistive device."     

In short, there is no evidence that the Veteran is confined 
to his home or the immediate premises.

Nor does the Veteran meet the criteria for special monthly 
compensation based on the need for regular aid and 
attendance.  In an August 2005 VA outpatient record, the 
Veteran reported that he was independent all ADLs and 
instrumental activities of daily living (IADLs), and his son 
confirmed the same.  An August 2005 VA nutrition consult also 
indicated that the Veteran was independent in ADLs, that his 
ADL independence was not changing due to disease process, and 
that no training or assistance was needed.  At the December 
2005 VA examination, the Veteran's complaints included mild 
memory loss and difficulty with dressing, bathing, grooming 
and toileting.  The Veteran did not require a special 
prosthetic or orthopedic appliance to assist with ambulation, 
and made no indication of any bowel or bladder incontinence.  
After physical examination of the Veteran the examiner noted 
only "some difficulty" with the Veteran's ability to self-
feed, dress and undress, bathe, self-groom and use the toilet 
due to his right upper extremity problems.  However, the 
examiner in no way indicated that the Veteran was completely 
unable to complete these tasks on his own.  

Moreover, with respect to any difficulties that the Veteran 
has as a result of his right upper extremity disability, the 
Veteran has already been awarded special monthly compensation 
based on loss of use of one hand pursuant to 38 U.S.C.A. § 
1114(k) (West 2002) and 38 C.F.R. § 3.350(a) (2008).  
Accordingly, those complaints, which clearly have been 
demonstrated to exist, are already compensated by VA.

The Board emphasizes that although the Veteran has reported 
in various outpatient records that his friends help with 
cleaning and other household duties, he in fact lives alone 
and is responsible for feeding himself, grooming himself, 
taking care of his medical needs.  These facts negate any 
suggestion that he is unable to look after himself or see to 
his own safety.  Indeed, the December 2005 VA examiner 
specifically noted that the Veteran was able to protect 
himself from the daily environment.  

Moreover, there is no evidence of record indicating that the 
Veteran is unable to keep himself clean and presentable, feed 
himself, and attend to the wants of nature by himself.  There 
is also no evidence that the Veteran needs assistance with 
food preparation.  The Veteran reported in July 2004 that 
"his meals are brought to him or he eats out."  However, a 
November 2003 outpatient record indicates he is able to 
microwave meals and feed himself and the December 2005 VA 
examiner noted only "some difficulty" with self-feeding as 
described above.  

The Board acknowledges a June 2006 VA outpatient record which 
states the Veteran was unable to care for himself "under 
present living conditions" and a July 2006 outpatient record 
that notes the Veteran "was only partially independent with 
his ADLs and requires assistance at times."  However, this 
is in conflict with the remainder of evidence of record 
described above, which indicates the Veteran is able to care 
for his basic needs.  In this regard, the Board again 
emphasizes the recent VA outpatient record which notes that 
the Veteran "continues to drive in the area around his house 
and take care of all of his ADLs by himself."  


In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the claim for special monthly compensation for regular aid 
and attendance and at the housebound rate.  The benefit 
sought on appeal is accordingly denied.



ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or housebound status is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


